ELECTRONIC RECORD
                                                                                         q/fw¥

 COA#           01-12-01144-CR                           OFFENSE:        22.02 (Aggravated Assault)

                Jay Scott Garrison, Jr. v. The State
 STYLE:         ofTexas                                  COUNTY:         Harris

 COA DISPOSITION:            AFFIRM                      TRIAL COURT:    178th District Court



 DATE: 06/26/2014                         Publish: NO    TC CASE #:      1278458




                               IN THE COURT OF CRIMINAL APPEALS


               Jay Scott Garrison, Jr. v. The State of
 STYLE:        Texas                                          CCA#:
                                                                                  9/S-0
               PfiO SB.                      Petition         CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                          DATE:
                                                              JUDGE:

 DATE:         *J0Q&yidl?K         / f ^H                     SIGNED:                           PC:.

 JUDGE:                 fj\ CjAAsUt^-,                        PUBLISH:                          DNP:




                                                                                                MOTION FOR

                                                           REHEARING IN CCA IS:
CC4       /•
  %££j^£b_£^_                                              JUDGE:




                                                                                     ELECTRONIC RECORD